EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott M. Simmonds on January 11, 2021.

The application has been amended as follows: 
	In the specification:
	1)	On page 3, in paragraph 0017, line 2:  The term “function” has been changed to 
--functions--.
2)	On page 5, in paragraph 0026, line 7:  The phrase “Figs. 7-9” has been changed to --Figs. 8 and 9--.
3)	On page 6, in paragraph 0029, line 2:  The number “9” has been changed to --7--, and the last instance of the number “51” has been changed to --50--.

In the claims:
1)	In claim 2, line 2 and in claim 14, line 2:  The first instance of the term “the” has been deleted, and both instances of the term “a” have been changed to --the--.
2)	In claim 2, line 4:  The phrase --and individually-- has been inserted after the term “removably”.
3)	In the last line of claims 2 and 21:  The phrase --the patient support apparatus-- has been inserted after the term “couple”.
4)	In claim 5, line 1:  The first instance of the term “a” has been deleted.
5)	In claim 14, line 3:  The phrase --a plurality of front panels configured to removably and individually couple to the base, the plurality of front panels comprising:-- has been inserted after the phrase “defining a cavity,”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a kit for a siderail of a patient support apparatus, the kit comprising the particular structural elements of a base configured to couple to the siderail, the base defining a cavity; a plurality of front panels configured to removably and individually couple to the base, each front panel configured to cooperate with the base to perform a desired function and the desired function of each front panel being different; and at least one cable configured to electrically couple the patient support apparatus to a personal device, as explicitly recited in 

Applicant’s independent claims 2 and 14.  With respect to the prior art, most conventional electrical control modules or devices associated with a siderail or the siderails of a patient support apparatus are either fully integrated or detachably snap-fitted into the siderail or siderails as a whole unit, as opposed to the use of a control module or device comprising the distinct structural configuration of a single base component in conjunction with a plurality of front panels which are configured to removably and individually couple to the base component, as specifically claimed by Applicant.  Hence, it is considered that the application is currently in full and proper condition for allowance. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT G SANTOS/Primary Examiner, Art Unit 3673